Per Curiam.—
By the 7th sect, of the act of 11th March, 1809, (Stroud’s Purd. tit. Errors and Appeals,) suit may be brought in this court on a recognisance of bail in error. This recogni-sance, according to the 7th section of the act of 16th June, 1836, relating to executions, is in terms conditioned, if the judgment be affirmed, or if the writ of error be discontinued or non-prossed, for the payment of the damages and costs, &c. The recognisance is therefore an instrument of writing for the payment of money, and within the provisions of the act of 28th March, 1835.
Rule absolute.